DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim(s) 24-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polyamide 6 that is formed via anionic polymerization of caprolactam that is insoluble in hexafluoroisopropanol, does not reasonably provide enablement for any thermoplastic that is insoluble in hexafluoroisopropanol. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Independent claim 1 recites “A thermoplastic prepreg comprising…a thermoplastic material…comprising thermoplastic polymers that are formed by in situ polymerization of monomers or oligomers”. Dependent claim 24 further requires “the thermoplastic material is insoluble in a hexafluoroisopropanol (HFIP) solvent.” 
Similarly, independent claim 14 recites “A thermoplastic prepreg comprising…a thermoplastic material…comprising thermoplastic polymers that are formed by in situ polymerization of monomers or oligomers”. Dependent claim 25 further requires “the thermoplastic material is insoluble in a hexafluoroisopropanol (HFIP) solvent.”
The present specification at paragraph [0028] discloses [emphasis added by examiner]:
As a specific example, anionic polymerization of caprolactam typically produces polyamide-6 with a molecular weight that is greater than that of hydrolytically polymerized polyamide-6, which is commonly used in conventional polyamide-6 thermoplastic prepregs. […] The increased molecular weight of the polyamide-6 results in a reduction in solubility of the polyamide-6 in solvents that typically dissolve conventional hydrolytically polymerized polyamide-6. For example, polyamide-6 resin formed via anionic polymerization of caprolactam typically has reduced solubility or is even insoluble in solvents such as hexafluoroisopropanol (HFIP), while hydrolytically polymerized polyamide-6 is soluble in HFIP. As such, the fiber-reinforced thermoplastic prepreg 100 may have an increased solvent resistance—i.e., a solvent resistance that is better than conventional thermoplastic materials. The solvent resistance of the thermoplastic prepreg 100 may be especially prevalent when the thermoplastic prepreg 100 includes in-situ anionically polymerized polyamide-6.
The above appears to be the only mention of HFIP in the original filing.
Case law holds that Applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use Applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 24 can be used as claimed and whether claims 24-25 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Upon applying this test to claims 24 and 25, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 24 and 25 read on any thermoplastic material that is insoluble in HFIP while the specification discloses only a polyamide 6 formed by anionic polymerization of caprolactam.
	(b) There is no direction or guidance presented for selecting materials other than a polyamide 6 formed by anionic polymerization of caprolactam that are insoluble in HFIP.
	(c) There is an absence of working examples concerning materials other than a polyamide 6 formed by anionic polymerization of caprolactam that are insoluble in HFIP.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention commensurate in scope with claims 24-25.



Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the residual monomer and oligomer content consists of caprolactam.” The scope of the claim is indefinite because it is not clear how any “oligomer…consists of caprolactam”. Caprolactam corresponds to a monomer and an oligomer cannot comprise only caprolactam.
Claim 17 recites “the residual monomers and oligomers consists of caprolactam.” The scope of the claim is indefinite because it is not clear how any “oligomers…consists of caprolactam”. Caprolactam corresponds to a monomer and an oligomer cannot comprise only caprolactam.


Claim Rejections - 35 USC § 103
Claim(s) 1, 4-6, 9-10, 13-14, 16-19, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titzschkau (EP 1,975,191) in view of Sibkin (Advanced Industrial and Engineering Polymer Research 1.1 (2018): 48-60; Note: available online 9/3/2018) or Zhang et al. (EP 3115399).
Regarding claims 1, 14, and 16:
Titzschkau discloses fiber-reinforced polyamide composites [abstract; 0001]. The fibers can be woven, nonwoven, etc. [0030; 0044]. Monomers for forming the polyamide (thermoplastic material) are infused or impregnated into the fiber and then polymerized [0008; 0014]. The void content is low and examples have void content of 0.5% and 1% [0011; Table 2 at 0056].
Titzschkau is silent with regard to the amount of thermoplastic material by weight.
Titzschkau teaches the reinforcing agent comprises 5-70% by volume of the composite [0031]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of reinforcing agent over the disclosed range, which would necessarily vary the relative weight amount of the thermoplastic material, to provide the properties (e.g., mechanical strength, toughness, etc.) desired for a given end use, including over relative amounts that result in relative weight amounts of thermoplastic material as presently claimed.
Titzschkau is silent with regard to a residual amount of monomers and oligomers.
Titzschkau teaches the monomer is preferably caprolactam [0032]. The temperatures used in Titzschkau’s process range from 100-200°C [0041; 0043]. Sibkin states the melting point of polyamide 6 is in the range of 210-225°C (p3, first column; Section 3. Polymerization and properties). The reference further teaches polymerization below the melting point yields high conversion of 96-99% (p3, second column; Section 3.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the temperatures used in Titzschkau’s process to provide the desired degree of conversion as taught by Sibkin while also balancing other factors including time, energy use, etc. One of ordinary skill in the art would recognize the high degree of conversion taught by Sibkin necessarily implies residual monomer content within a range of 1-4%, which overlaps the presently claimed range. Additionally, Titzschkau discloses its composites have “lower oligomer concentration” which indicates it contains a non-zero amount of oligomer [0011]. Also note that present claims 4 and 17 indicate that the claimed residual monomer and oligomer content can be exclusively caprolactam. Furthermore, Titzschkau discloses its composite is formed by the anionic polymerization of a lactam, such as caprolactam, which is the same process disclosed by the present invention (see, e.g., Titzschkau at [0022] and the present specification at [0022]). In view of these facts, the examiner concludes the described combination of Titzschkau and Sibkin would result in a residual monomer and oligomer content within the range of 1-4%, which overlaps with the presently claimed range.
Alternatively, Zhang discloses impregnated thermoplastic prepregs [0003]. The prepregs comprise an impregnated fabric, mat, or mesh [0030-0031]. The reference teaches a mixture of monomers and oligomers can be used to form the polymer [0016]. Zhang teaches greater than 90 wt% or greater than 95 wt% of the monomers or oligomers are converted to polymer [0013]. Therefore, there is 10 wt% or less, or 5 wt% or less of residual monomer and oligomer.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the degree of conversion and residual monomer and oligomer, including over values within the presently claimed ranges, to provide a thermoplastic prepreg having conventional levels of residual monomer as taught by Zhang, and thereby arrive at the claimed invention.
Regarding claims 4 and 17:
Titzschkau teaches the monomer is preferably caprolactam [0032]. Note the present claims are indefinite for the reasons described in the rejections under 35 USC 112.
Regarding claim 5 and 18:
Titzschkau is silent with regard to the molecular weight of the polymer.
Sibkin teaches molecular weight (Mw) of the polyamides typically range 20,000-40,000 g/mol and can be up to about 100,000 g/mol (p3, second column; Section 3.).
Zhang teaches higher molecular weights are typically desired [0025].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the molecular weight of the polyamide over typical values, including values within the presently claimed range, and thereby achieve the claimed invention.
Regarding claims 6, 10, 19, and 23:
Titzschkau teaches the fibers include continuous fibers, nonwovens, chopped fibers, etc. and can be made from glass, carbon, etc. [0030; 0044].
Regarding claims 9 and 22:
Titzschkau teaches the use of sizing and additional materials to promote bonding between the fibers and the polymer [0020].
Regarding claim 13:
Titzschkau teaches the monomer is preferably caprolactam [0032].
Regarding claims 24-25:
The examiner submits polyamide taught by Titzschkau in view of Sibkin or Zhang is insoluble in HFIP solvent as claimed because it is otherwise the same as presently claimed. Alternatively, the specific polyamide 6 formed by anionic polymerization of caprolactam taught by Titzschkau in view of Sibkin or Zhang is insoluble in HFIP solvent as claimed because it is otherwise the same as presently claimed and comprises the same materials made by the same process used in the present invention (see, e.g., Titzschkau at [0022] and the present specification at [0022]).


Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titzschkau (EP 1,975,191) in view of Sibkin (Advanced Industrial and Engineering Polymer Research 1.1 (2018): 48-60) or Zhang et al. (EP 3115399) as applied above, and further in view of Kalnin (US 3,691,000).
Regarding claim 7 and 20:
Titzschkau teaches the fibers include continuous fibers, nonwovens, chopped fibers, etc. and can be made from glass, carbon, etc. [0030; 0044].
Titzschkau is silent with regard to a fabric comprising two layers of fibers having different configurations as claimed.
Such fabrics were known in the art. For example, Kalnin discloses glass fiber reinforced composites comprising hybrid fibrous laminae comprising a plurality of glass fiber lamina and a plurality of lamina of carbon fiber (abstract; col 2 ln 40-64). The composites have improved longitudinal tensile and longitudinal compressive moduli (Id.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the multilayer fabric of Kalnin to provide improved modulus properties as known in the art.


Claim(s) 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titzschkau (EP 1,975,191) in view of Sibkin (Advanced Industrial and Engineering Polymer Research 1.1 (2018): 48-60) or Zhang et al. (EP 3115399) as applied above, and further in view of Saatchi et al. (US 5122316).
Regarding claim 8 and 21:
Titzschkau discloses fiber-reinforced polyamide composites as previously explained.
Titzschkau is silent with regard to the use of glass microspheres.
Such fillers were known in the art. For example, Saatchi discloses thermoplastic articles (abstract; col 2 ln 45+). Such articles contain reinforcers and fillers to provide improved properties including lower thermal expansion and added strength (col 2 ln 57+). Such fillers include glass microspheres (col 4 ln 50+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add glass microspheres to the composites of Titzschkau to provide improved properties, such as strength.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titzschkau (EP 1,975,191) in view of Sibkin (Advanced Industrial and Engineering Polymer Research 1.1 (2018): 48-60) or Zhang et al. (EP 3115399) as applied above, and further in view of Paul et al. (US 4,804,427).
Regarding claim 11-12:
Titzschkau discloses fiber-reinforced polyamide composites as previously explained.
Titzschkau is silent with regard to the shape of the composites.
One of ordinary skill in the art was aware that various shapes could be selected for such composites, depending on the end use thereof. For example, Paul discloses thermoplastic composites reinforced with fibers (col 1 ln 10+). Paul teaches various methods can be used to provide composite having any desired shape (col 9 ln 3+). Such shapes include being a sheet or in the form of a roll (col 9 ln 17+; col 9 ln 65+; col 10 ln 48+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the composite in any desired shape, including as a sheet or a roll product, depending on the desired use as known in the art.


Claim(s) 1, 4-7, 9-14, 16-20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (EP 3115399).
Regarding claims 1, 14, and 16:
Zhang discloses impregnated thermoplastic prepregs [0003]. The prepregs comprise an impregnated fabric, mat, or mesh [0030-0031]. Example prepregs use 30% by weight of the thermoplastic resin [0071].
Zhang teaches the invention achieves “full and complete impregnation of the fabric or mat with the thermoplastic polymer” and the fabric is “fully saturated or impregnated” [0027]. This is in contrast to the prior art which has incomplete impregnation and defects [0002].
Zhang is silent with regard to a void content of the prepreg.
Given the teachings of the reference, one of ordinary skill in the art would seek to minimize void content to achieve the “full and complete impregnation”. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the degree of saturation, including over values resulting in a void content within the claimed range, to minimize defects and achieve full and complete impregnation of the fabric.
Zhang teaches a mixture of monomers and oligomers can be used to form the polymer [0016]. The reference teaches greater than 90 wt% or greater than 95 wt% of the monomers or oligomers are converted to polymer [0013]. Therefore, there is 10 wt% or less, or 5 wt% or less of residual monomer and oligomer.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the degree of conversion and residual monomer and oligomer, including over values within the presently claimed ranges, to provide a thermoplastic prepreg as taught by Zhang, and thereby arrive at the claimed invention.
Regarding claims 4 and 17:
Zhang teaches the use of caprolactam [0019]. Note the present claims are indefinite for the reasons described in the rejections under 35 USC 112.
Regarding claim 5 and 18:
Zhang teaches higher molecular weights are typically desired [0025].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the molecular weight, including over values presently claimed, to provide a prepreg comprising a high molecular weight polymer.
Regarding claims 6, 10, 19, and 23:
Zhang teaches the fabric comprises continuous fibers, a nonwoven mat of entangled or meshed fibers, and/or chopped fibers [0030-0031]. Suitable fibers include glass, carbon, etc. [0030].
Regarding claims 7 and 20:
In addition to the above teaching, Zhang teaches the fabric can comprise a plurality of layers wherein the layers comprise different materials [0020-0021]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a first layer comprising one fiber configuration and a second layer having a different configuration to provide the desired properties for a given end use as known in the art. 
Regarding claims 9 and 22:
Zhang teaches the use of coupling agents on the fibers [0032].
Regarding claims 11 and 12:
Zhang teaches providing the fabric as a roll or sheets [0010; 0056].
Regarding claim 13:
Zhang teaches the thermoplastic is formed by in situ polymerization [0019-0020].
Regarding claims 24-25:
The examiner submits polyamide taught by Zhang is insoluble in HFIP solvent as claimed because it is otherwise the same as presently claimed. Alternatively, the specific polyamide 6 formed by anionic polymerization of caprolactam taught by Zhang is insoluble in HFIP solvent as claimed because it is otherwise the same as presently claimed and comprises the same materials made by the same process used in the present invention (see, e.g., Zhang at [0019] and the present specification at [0022]).


Claim(s) 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (EP 3115399) in view of Saatchi et al. (US 5122316).
Regarding claim 8 and 21:
Zhang discloses thermoplastic prepregs as previously explained.
Zhang is silent with regard to the use of glass microspheres.
Such fillers were known in the art. For example, Saatchi discloses thermoplastic articles (abstract; col 2 ln 45+). Such articles contain reinforcers and fillers to provide improved properties including lower thermal expansion and added strength (col 2 ln 57+). Such fillers include glass microspheres (col 4 ln 50+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add glass microspheres to the composites of Zhang to provide improved properties, such as strength.


Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.

Applicant argues Titzschkau requires “full conversion” of its resin material and further described prolonged curing times and temperatures to achieve this full conversion and so teaches away from the claimed invention (p7). 
The examiner previously addressed these arguments in at least paragraphs 78-85 of the Non-Final Rejection mailed 12/24/2021 and paragraphs 42-47 of the Final Rejection mailed 4/21/2021, which are incorporated herein by reference. Applicant does not provide additional arguments relating to the noted features of Titzschkau and so the examiner relies on these previous responses. 

Applicant argues Sibkin does not disclose the combination of residual monomer and residual oligomer as claimed (p7). Applicant further argues that the Office has not shown any non-converted resin remains in Sibkin’s product (p7).
The examiner has considered Applicant’s amendments to the claims and arguments, but maintains the rejections based on Titzschkau in view of Sibkin. Initially, note that Titzschkau discloses its composites have “lower oligomer concentration” which indicates it contains a non-zero amount of oligomer. The present claim does not set forth a lower limit for the oligomer content, but only sets forth a limit for the total monomer and oligomer content. Additionally, note that present claims 4 and 17 indicate that the monomer and oligomer content can exclusively be caprolactam, a monomer. Furthermore, Titzschkau discloses its composite is formed by the anionic polymerization of a lactam, such as caprolactam, which is the same process disclosed by the present invention. In view of these facts, the examiner concludes the described combination of Titzschkau and Sibkin would result in a residual monomer and oligomer content within the range of 1-4%, which overlaps with the presently claimed range.
With respect to Applicant’s argument that the rejections do not establish that any residual content suggested by Sibkin remains in the product, the examiner submits that one of ordinary skill in the art would conclude that any residual content would remain in the product suggested by Titzschkau and Sibkin. Titzschkau teaches impregnating fibers with monomers and anionically polymerizing them in situ. Thus, one would conclude any remaining monomers and oligomers would be left in the final product. It is further noted this method appears to be the same as used in the present invention. Therefore, the examiner maintains the rejections.

Applicant argues that while Zhang teaches conversion of 90% by weight or more, the reference does not teach that 10% by weight of its resin consists of monomers and oligomers or even that such monomers and oligomers would remain in the product (p7).
One of ordinary skill in the art, however, would recognize that if 90% by weight of the initial material is converted to polymer, then the remaining 10% would be the initial material either as unreacted monomer or oligomer, or partially reacted monomer (oligomer). Furthermore, Zhang teaches impregnating fibers with monomers and anionically polymerizing them in situ. Thus, one would conclude any remaining monomers and oligomers would be left in the final product. It is further noted this method appears to be the same as used in the present invention. Therefore, the examiner maintains the rejections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787